
	
		II
		110th CONGRESS
		1st Session
		S. 678
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2007
			Mrs. Boxer (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to ensure air
		  passengers have access to necessary services while on a grounded air carrier
		  and are not unnecessarily held on a grounded air carrier before or after a
		  flight, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Airline Passenger Bill of Rights
			 Act of 2007.
		2.Airline customer
			 service commitment
			(a)In
			 generalChapter 417 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					IVAirline Customer
				Service
						41781.Airline
				customer service requirements
							(a)In
				generalNot later than 60 days after the date of the enactment of
				the Airline Passenger Bill of Rights Act of
				2007, each air carrier shall institute the following
				practices:
								(1)Provision of
				food and waterIn any case in which departure of a flight of an
				air carrier is delayed, such air carrier shall provide—
									(A)adequate food and
				potable water to passengers on such flight during such delay; and
									(B)adequate restroom
				facilities to passengers on such flight during such delay.
									(2)Right to
				deplane
									(A)In
				generalExcept as provided in subparagraph (B), if more than 3
				hours after passengers have boarded an air carrier and the air carrier doors
				are closed, the air carrier has not departed, the air carrier shall provide
				passengers with the option to deplane safely before the departure of such air
				carrier. Such option shall be provided to passengers not less often than once
				during each 3-hour period that the plane remains on the ground.
									(B)ExceptionsSubparagraph
				(A) shall not apply—
										(i)if the pilot of
				such flight reasonably determines that such flight will depart not later than
				30 minutes after the 3 hour delay; or
										(ii)if the pilot of
				such flight reasonably determines that permitting a passenger to deplane would
				jeopardize passenger safety or security.
										(b)Air
				carrierIn this section the term air carrier means
				an air carrier holding a certificate issued under section 41102 that conducts
				scheduled passenger air
				transportation.
							.
			(b)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Transportation shall promulgate such regulations as the Secretary determines
			 necessary to carry out the amendments made by this Act.
			(c)Conforming
			 amendmentThe chapter analysis for chapter 417 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						Subchapter IV—Airline
				customer service
						41781. Airline customer service
				requirements.
					
					.
			
